Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 1 of 23



                       FIN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION


 JESSE S. GADDIS, individually and on behalf
 of all others similarly situated,

                             Plaintiff,               CIVIL CASE NO. _____________

        v.                                            JURY TRIAL DEMANDED

 JUST BRANDS USA, INC., JUST BRANDS
 FL, LLC, and SSGI FINANCIAL SERVICES,
 INC.,

                             Defendants.


                                 CLASS ACTION COMPLAINT

        Plaintiff Jesse Gaddis brings this action on behalf of himself and all others similarly

 situated against Defendants Just Brands USA, Inc. (“Just Brands USA”), Just Brands FL, LLC

 (“Just Brands FL”) (together, “Just Brands”), and SSGI Financial Services, Inc. (“SSGI”)

 (collectively, “Defendants”), each of whom collectively do business as “JustCBD.” Plaintiff

 makes the following allegations pursuant to the investigation of his counsel and based upon

 information and belief, except as to the allegations specifically pertaining to himself, which are

 based on personal knowledge.

                                   NATURE OF THE ACTION

        1.      This is a putative class action lawsuit on behalf of purchasers of JustCBD-branded

 products against Defendants for manufacturing, distributing, and selling underfilled cannabidiol

 (“CBD”) products (collectively, the “CBD Products” or “Products,” as enumerated below).

 CBD is a highly sought-after dietary supplement that is commonly used to treat anxiety,

 insomnia, depression, diabetes, PTSD, and chronic pain. CBD is sold in a variety of forms,



                                                  1
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 2 of 23



 including compounds, tinctures, and edibles. CBD can be administered by inhalation of smoke

 or vapor. Alternatively, food and beverage items can be infused with CBD as an alternative

 means of ingesting the substance.

        2.      Defendants’ labeling and packaging repeatedly overstate the quantity of CBD

 contained in their Products. As discussed below, the labeling and packaging of the CBD

 Products are replete with representations and warranties, namely that the Products purportedly

 contain specific amounts of CBD (the “CBD Claims”).1 However, the CBD Products contain

 only a fraction of the CBD advertised on Defendants’ website and on the Products’ labeling and

 packaging. In fact, some of Defendants’ Products contain no CBD whatsoever. For example,

 pursuant to independent lab testing commissioned by Plaintiff and performed by Anresco

 Laboratories (“AL”), the “JustCBD Honey Liquid Tincture,” which purports to contain “100mg

 CBD” in the bottle, actually contains just 48.92mg CBD per bottle. This represents an underfill

 of approximately 51%. As another example, the “JustCBD Apple Rings Gummies,” which

 purportedly contains “250mg CBD,” in fact contains a non-detectable quantity of CBD. 2 This

 represents an underfill of 100%. By misrepresenting the true quantity of CBD in their CBD

 Products, Defendants are able to charge a substantial price premium on account of these

 fictitious CBD quantity claims.

        3.      For all the reasons set forth herein, including but not limited to Defendants’

 misrepresentations regarding the quantity of CBD in its products, Plaintiff seeks relief in this

 action individually, and as a class action on behalf of similarly situated purchasers of

 Defendants’ products, for: (i) breach of express warranty; (ii) breach of the implied warranty of


 1
   Specifically, the CBD Claims include the following: “25mg CBD,” “50mg CBD,” “65mg CBD,” “100mg CBD,”
 “200mg CBD,” “250mg CBD,” “360mg CBD,” “500mg CBD,” “550mg CBD,” “750mg CBD,” “1000mg CBD,”
 “1500mg CBD,” or “3000mg CBD.”
 2
   AL screens CBD at a limit of detection of 0.4mg/g.


                                                    2
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 3 of 23



 merchantability; (iii) unjust enrichment; (iv) fraud; (v) violation of New York’s General

 Business Law § 349 (“NYBGL”); (vi) violation of New York’s General Business Law § 350

 (“NYGBL”); and (vii) violation of the Florida Deceptive and Unfair Trade Practices Act, Fla.

 Stat. §§ 501.201, et seq. (“FDUTPA”).

                                          THE PARTIES

        4.      Plaintiff Jesse Gaddis is a citizen of New York who resides in Woodside, New

 York. In November 2018, Plaintiff Gaddis purchased “JustCBD Liquid Honey Tincture”

 (“Honey Tincture”) and “JustCBD Rainbow Ribbons Gummies” (“Rainbow Gummies”) from

 Groupon.com, an online retailer. Before purchasing his JustCBD-branded products, Plaintiff

 Gaddis reviewed product information and images, including the CBD Claim, which promised

 specific quantities of CBD. When purchasing his CBD Products, Plaintiff Gaddis also reviewed

 the accompanying labels, disclosures, warranties, and marketing materials, and understood them

 as representations and warranties by Defendants that the Products contained the quantities of

 CBD advertised. Plaintiff Gaddis relied on these representations and warranties in deciding to

 purchase Defendants’ CBD Products over comparable products. Accordingly, these

 representations and warranties were part of the basis of the bargain, in that he would not have

 purchased the CBD Products on the same terms had he known these representations were not

 true. In making his purchases, Plaintiff Gaddis paid a substantial price premium due to the false

 and misleading CBD Claims. However, Plaintiff Gaddis did not receive the benefit of his

 bargain, because Defendants’ CBD Products do not contain anywhere near the quantities of CBD

 advertised. Plaintiff Gaddis also understood that in making the sale, his retailer was acting with

 the knowledge and approval of Defendants and/or as the agent of Defendants. Plaintiff Gaddis

 further understood that each purchase involved a direct transaction between himself and




                                                  3
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 4 of 23



 Defendants, because the CBD Products came with packaging and other materials prepared by

 Defendants, including representations and warranties regarding the CBD Claims.

        5.      Defendant Just Brands USA, Inc. (“Just Brands USA”), is a Florida corporation

 with its principal place of business in Coral Springs, Florida. Just Brands USA manufactures,

 sells, and/or globally distributes JustCBD-branded products, and is responsible for the

 advertising, marketing, and for packaging of CBD-infused edibles, oils, tinctures, creams, and

 vapes, including the CBD Products. Just Brands USA manufactured, marketed, and/or sold the

 CBD Products during the relevant Class period. The planning and execution of the advertising,

 marketing, labeling, packaging, testing, and/or corporate operations concerning the CBD

 Products and the CBD Claims was primarily carried out at Just Brands USA’s headquarters and

 facilities within Florida, as is most, or all, of the CBD Products’ manufacturing and assembly.

        6.      Defendant Just Brands FL, LLC (“Just Brands FL”), is a Florida corporation with

 its principal place of business in Coral Springs, Florida. Just Brands FL manufactures, sells,

 and/or globally distributes JustCBD-branded products, and is responsible for the advertising,

 marketing, and for packaging of CBD-infused edibles, oils, tinctures, creams, and vapes,

 including the CBD Products. Just Brands FL manufactured, marketed, and/or sold the CBD

 Products during the relevant Class period. The planning and execution of the advertising,

 marketing, labeling, packaging, testing, and/or corporate operations concerning the CBD

 Products and the CBD Claims was primarily carried out at Just Brands FL’s headquarters and

 facilities within Florida, as is most, or all, of the CBD Products’ manufacturing and assembly.

        7.      Defendant SSGI Financial Services, Inc., is a Florida corporation with its

 principal place of business in Coral Springs, Florida. SSGI manufactures, sells, and/or globally

 distributes JustCBD-branded products, and is responsible for the advertising, marketing, and




                                                 4
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 5 of 23



 packaging of CBD-infused edibles, oils, tinctures, creams, and vapes, including the CBD

 Products. SSGI manufactured, marketed, and sold the CBD Products during the relevant Class

 period. The planning and execution of the advertising, marketing, labeling, packaging, testing,

 and/or corporate operations concerning the CBD Products and the CBD Claims was primarily

 carried out at SSGI’s headquarters and facilities within Florida, as is most, or all, of the CBD

 Products’ manufacturing and assembly.

        8.      Based on information and belief, SSGI – as the parent company of Just Brands

 USA and Just Brands FL – dominates and controls all aspects of their operations. For example,

 the online retail site operated by Defendants, www.justcbdstore.com, references “SSGI Financial

 Services” and JUST CBD “DBA Just Brands USA.” Additionally, SSGI’s principal address is

 registered with the Florida Secretary of State in Coral Springs, Florida, which is the same town

 as both Just Brands USA and Just Brands FL. SSGI and Just Brands FL both list Stephen Iacona

 under “Officer/Director,” and Just Brands USA lists “SSGI Financial Services” under

 “Officer/Director.” As such, each of the Defendants discussed above acted jointly to perpetrate

 the acts described herein. At all times relevant to the allegations in this matter, each Defendant

 acted in concert with, with the knowledge and approval of, and/or as the agent of the other

 Defendants within the course and scope of the agency, regarding the acts and omissions alleged.

        9.      Plaintiff reserves the right to amend this Complaint to add different or additional

 defendants, including without limitation any officer, director, employee, supplier, or distributor

 of Defendants who has knowingly and willfully aided, abetted, or conspired in the false and

 deceptive conduct alleged herein.




                                                  5
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 6 of 23



                                  JURISDICTION AND VENUE

         10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

 because there are more than 100 class members and the aggregate amount in controversy exceeds

 $5,000,000.00, exclusive of interest, fees, and costs, and at least one class member is a citizen of

 a state different from Defendants.

         11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

 Defendants are citizens of Florida and maintain their principal places of business in this District,

 a substantial part of the events giving rise to Plaintiff’s claims took place within this District, and

 documents and witnesses are likely to be located within this District. Moreover, Defendants

 distributed, advertised, and sold the CBD Products, which are the subjects of the present

 complaint, in this District.

                                FACTS COMMON TO ALL CLAIMS

         A.      General Explanation Of CBD Products

         12.     CBD is a highly sought-after dietary supplement with medicinal properties. CBD

 is used to treat anxiety, insomnia, depression, diabetes, PTSD, and chronic pain. CBD can be

 taken into the body in multiple ways, including by inhalation of smoke or vapor, as an aerosol

 spray into the cheek, and by mouth. Food and beverage items can be infused with CBD as an

 alternative means of ingesting the substance.

         13.     CBD, which stands for cannabidiol, is a naturally occurring phytocannabinoid

 found in certain strains of hemp. Food and beverage products containing CBD were introduced

 in the United States in 2017. Hemp seed ingredients that contain trace amounts of THC during

 harvesting (less than 0.3%) have been declared by the United States Food and Drug

 Administration (“FDA”) to be generally recognized as safe (“GRAS”).




                                                    6
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 7 of 23



         14.     The production, sale, and distribution of CBD is a booming industry that is

 “gaining in popularity among consumers with the legal CBD market projected to surpass $23

 billion in annual U.S. sales by 2023,” according to Forbes.3 With large retailers like CVS,

 Walgreens, and Kroger having entered the market, the CBD industry is undergoing rapid growth.

 Yet, given that the “industry has little to no regulation with no one watching what’s going into

 the product[,]” this rapid expansion has produced negative consequences for consumers.4 For

 instance, after commissioning lab testing for “35 CBD products from seven different

 companies[,]” NBC investigators discovered that “20 of [the 35 samples tested] had less than

 half of the amount of CBD advertised on the label” and “[s]ome samples had no CBD at all.”

         B.      Defendants’ CBD Products Prominently Feature The CBD Claims

         15.     The CBD Products at issue include the following products from Defendants, all of

 which prominently feature the amount of CBD (e.g. 250mg) on the front label:

                 A.       All “CBD Gummies” labeled with CBD Claims, including all flavors and
                          sizes of: “JustCBD Gummies,”5 “JustCBD Sugar Free Gummies,”6 and
                          “JustCBD Jet Setter Orange Berry Blast Immune Support Gummies;”7




 3
   https://www.forbes.com/sites/brucejapsen/2019/07/11/cvs-walgreens-to-lead-23-billion-cbd-market-by-
 2023/#47aa4d2252ca (accessed 08/09/19).
 4
   https://www.nbcmiami.com/investigations/505335101.html (accessed 08/09/19).
 5
   “JustCBD Gummies” come in a range of flavors, including “Sour Bear,” “Apple Rings,” “Happy Face,” “Worms,”
 “Rainbow Ribbons,” “Sour Worms,” “Peach Ring,” “Gummy Cherries,” “Blueberry Rings,” and “Watermelon
 Rings.” Additionally, “[e]ach flavor is available in different size jars from 250mg, 500mg, 750mg, 1000mg,
 3000mg jars.” See https://www.justcbdstore.com/product-category/cbd-gummies/ (accessed 08/09/2019).
 6
   “JustCBD Sugar Free Gummies” come in different sizes, including jars purporting to contain “250mg CBD,”
 “500mg CBD,” “750mg CBD,” and “1000mg CBD.” See https://www.justcbdstore.com/product/sugar-free-cbd-
 gummies/ (accessed 08/09/2019).
 7
   “JustCBD Jet Setter Orange Berry Blast Immune Support Gummies” products purport to contain “300mg” per jar.


                                                       7
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 8 of 23



                  B.       All “CBD Edibles” labeled with CBD Claims, including all flavors and
                           sizes of: “JustCBD Protein Bars”8 and “JustCBD Dried Fruit;”9




                  C.       All “CBD Honey, Oil, and Isolate” Products labeled with CBD Claims,
                           including all sizes of: “JustCBD Coconut Oil,”10 “JustCBD Honey
                           Sticks,”11 and “JustCBD Isolate;”12




 8
   “JustCBD Protein Bars” come in a range of flavors, including “Almond,” “Cinnamon Pecan,” “Peanut Butter,” and
 “Smores.” Each flavor can be purchased individually or in a case containing 12 protein bars. Regardless of flavor,
 the labeling and packaging of each individual protein bar represents that each bar contains “25mg CBD.” See
 https://www.justcbdstore.com/product/protein-bars/ (accessed 08/09/2019).
 9
   “JustCBD Dried Fruit” Products come in a range of flavors, including “Apricots,” “Apple Slices,” “Pineapple
 Chunks,” “Papaya Chunks,” “Kiwi Chunks,” and “Mango.” Each flavor is available in different sizes, including jars
 purporting to contain “250mg CBD,” “500mg CBD,” “750mg CBD,” “1000mg CBD,” and “3000mg CBD.” See
 https://www.justcbdstore.com/product-category/cbd-dried-fruit/ (accessed 08/09/2019).
 10
    “JustCBD Coconut Oil” purports to contain “360mg CBD.” See https://www.justcbdstore.com/product/coconut-
 oil-tincture-2/ (accessed 08/09/2019).
 11
    “JustCBD Honey Sticks” purport to contain “10mg CBD per stick” and can be purchased in two sizes: a “10-
 pack” jar and a “100-pack” jar. See https://www.justcbdstore.com/product/cbd-honey-sticks/;
 https://www.justcbdstore.com/product/honey-sticks-jar-10-pack/ (accessed 08/09/2019).
 12
    “JustCBD Isolate,” which Defendants advertise as “a pure isolate powder containing 99% CBD, our highest
 concentration CBD product available,” comes in a “1-gram jar with 990mg of CBD.” See
 https://www.justcbdstore.com/product-category/cbd-isolate/ (accessed 08/09/2019).


                                                         8
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 9 of 23



                  D.      All “JustCBD Tincture” Products labeled with CBD Claims, including all
                          flavors and sizes of: “JustCBD Full Spectrum Tincture,”13 “JustCBD Oil
                          Tincture,”14 and “JustCBD Daily Dose Oil Tincture;”15 and




                  E.      All “JustCBD Vape” Products labeled with CBD Claims, including all
                          flavors of: “JustCBD Vape Cartridges,”16 “JustCBD Signature Series
                          Cartridges,”17 and “JustCBD Vape Juice.”18




 13
    “JustCBD Full Spectrum Tincture” Products come in a range of sizes, including bottles purporting to contain
 “50mg CBD,” “100mg CBD,” “250mg CBD,” “550mg CBD,” “1000mg CBD,” and “1500mg CBD.” See
 https://www.justcbdstore.com/product/full-spectrum-tincture/ (accessed 08/09/2019).
 14
    “JustCBD Oil Tincture” Products come in a range of flavors, including “Coconut Oil,” “Hemp Seed Oil,” and
 “Liquid Honey.” Each flavor is available in different sizes, including bottles purporting to contain “50mg CBD,”
 “100mg CBD,” “250mg CBD,” “550mg CBD,” “1000mg CBD,” or “1500mg CBD.” See
 https://www.justcbdstore.com/product-category/cbd-tincture/ (accessed 08/09/2019).
 15
    “JustCBD Daily Dose Oil Tincture” products come in multiple flavors, including “Coconut Oil,” and “Hemp Seed
 Oil.” Each flavor purports to contain “[a]pproximately 65mg of CBD.” See
 https://www.justcbdstore.com/product/daily-dose-mct-coconut-oil/; https://www.justcbdstore.com/product/daily-
 dose-hemp-seed-oil/ (accessed 08/09/2019).
 16
    “JustCBD Vape Cartridges” come in a range of flavors, including “Strawberry,” “Blueberry,” “Mango,” and
 “Honey.” Each flavor purports to contain “200mg CBD.” See https://www.justcbdstore.com/product-category/cbd-
 vape-cartridges/ (accessed 08/09/2019).
 17
    “JustCBD Signature Series Cartridges” come in a range of flavors, including “Pineapple Express,” “Northern
 Lights,” and “Sour Diesel.” Each flavor purports to contain “200mg CBD.” See
 https://www.justcbdstore.com/product-category/cbd-vape-cartridges/ (accessed 08/09/2019).
 18
    “JustCBD Vape Juice” Products come a range of flavors, including “Blue Dream,” “Blue Razz,” “Cinnamon
 Sugar Cookies,” “Cookies,” “Mango Ice,” “Watermelon OG,” “Pena Colada,” “Strawberry Cheesecake,” and
 “Pineapple Express.” Each flavor comes in “60mL bottles” purporting to contain “100mg of CBD, 250mg of CBD,
 500mg of CBD, or 1000mg of CBD[.]” See https://www.justcbdstore.com/product-category/cbd-vape-oil/ (accessed
 08/09/2019).


                                                        9
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 10 of 23



             C. Defendants’ CBD Products Contain Less CBD Than Promised

             16.      Defendants purport to take honesty and transparency seriously. As depicted

  below, Defendants state on their website: “Looking around we found that the CBD business was

  consistently misrepresented and being taken advantage of. At JustCBD™ we believe that you

  have the right to know exactly what is inside your CBD products. It is our mission and promises

  to never misrepresent the content of our products. With the help of world-class labs to test our

  products, we are confident that JustCBD™ is made with industry-leading quality, honesty, and

  love.”19




             17.      Notwithstanding that business philosophy, Defendants’ CBD Claims are false and

  misleading. As independent lab testing reveals, the true quantity of CBD in the CBD Products is

  only a small fraction of Defendants’ representations. Plaintiff’s counsel commissioned Anresco

  Laboratories to perform independent testing of Defendants’ products, which show that the

  Products do not contain the amount of CBD promised in the CBD Claims. Specifically, pursuant

  to lab test results dated June 12, 2019, Defendants’ “JustCBD Liquid Honey Tincture” product,

  which is labeled as containing “100mg CBD,” actually contains a total of 48.92mg. This is an

  underfill of 51.08%. As another example, a June 4, 2019 lab test failed to detect any CBD in


  19
       https://www.justcbdstore.com/about-us/ (accessed 08/09/19).


                                                           10
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 11 of 23



  Defendants’ “JustCBD Apple Rings Gummies” product, which is labeled as containing “250mg

  CBD” per jar. This is an underfill of 100%.

                                                                Actual CBD
               CBD Product                  CBD Claim                                 % Difference
                                                                 Content
     JustCBD Liquid Honey Tincture             100mg              48.92mg                -51.08%
     JustCBD Apple Rings Gummies               250mg                0mg                   -100%

         18.     By permanently marking the CBD Products with their purported CBD content,

  Defendants knew that the CBD Claims are false and misleading, yet still advertised, labeled, and

  packaged the CBD Products with the false and misleading CBD Claims.

         19.     Simply put, Defendants’ CBD Claims are a farce. Defendants knowingly

  prepared the material on their website and product labels to misrepresent the true quantity of

  CBD in the CBD Products.

                                 CLASS ACTION ALLEGATIONS

         20.     Pursuant to Fed. R. Civ. P. 23, Plaintiff seeks to represent a class defined as all

  persons in the United States who purchased CBD Products with a CBD Claim from Defendants

  (the “Class”). Excluded from the Class are Defendants Just Brands USA, Inc., and SSGI

  Financial Services, Inc., Defendants’ subsidiaries, affiliates, officers, directors, assigns and

  successors, and any entity in which it has a controlling interest, and the Judge to whom this case

  is assigned and any member of his or her immediate family.

         21.     Plaintiff also seeks to represent a subclass defined as all Class members in New

  York (the “New York Subclass” or “Subclass”).

         22.     Members of the Class are so numerous that their individual joinder herein is

  impracticable. On information and belief, members of the Class number in the hundreds of

  thousands. The precise number of Class members and their identities are unknown to Plaintiff at



                                                    11
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 12 of 23



  this time but will be determined through discovery. Class members may be notified of the

  pendency of this action by mail and/or publication through the distribution records of Defendants

  and third-party retailers and vendors.

          23.     Common questions of law and fact exist as to all Class members and predominate

  over questions affecting only individual Class members. Common legal and factual questions

  include, but are not limited to:

                  (a)    whether the CBD Claims on Defendants’ CBD Products are false and

  misleading;

                  (b)    the actual amount of CBD in the CBD Products;

                  (c)    whether Defendants engaged in false and/or deceptive advertising;

                  (d)    whether Defendants have been unjustly enriched by their conduct;

                  (e)    whether Class members have sustained monetary loss and the proper

  remedy for and measure of that loss;

                  (f)    whether Plaintiff and Class members are entitled to declaratory and

  injunctive relief;

                  (g)    the number of CBD Products sold to consumers; and

                  (h)    whether, as a result of Defendants’ misconduct as alleged herein, Plaintiff

  and Class members are entitled to restitution, injunctive, and/or monetary relief and, if so, the

  amount and nature of such relief.

          24.     Plaintiff’s claims are typical of the claims of Class members because Plaintiff

  purchased a CBD Product in reliance on the representations and warranties described above, and

  suffered a loss as a result of those purchases.




                                                    12
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 13 of 23



         25.     Plaintiff is an adequate representative of the Class because his interests do not

  conflict with the interests of the Class members he seeks to represent, he has retained counsel

  competent and experienced in prosecuting class actions, and he intends to prosecute this action

  vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff

  and his counsel.

         26.     The class mechanism is superior to other available means for the fair and efficient

  adjudication of the claims of Plaintiff and the Class members. Each individual Class member

  may lack the resources to undergo the burden and expense of individual prosecution of the

  complex and extensive litigation necessary to establish Defendants’ liability. Individualized

  litigation increases the delay and expense to all parties and multiplies the burden on the judicial

  system presented by the complex legal and factual issues of this case. Individualized litigation

  also presents a potential for inconsistent or contradictory judgments. In contrast, the class action

  device presents far fewer management difficulties and provides the benefits of single

  adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

  Defendants’ liability. Class treatment of the liability issues will ensure that all claims and

  claimants are before this Court for consistent adjudication of the liability issues.

                                            COUNT I
                                   (Breach Of Express Warranty)

         27.     Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

         28.     Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and the Subclass against Defendants.

         29.     In connection with the sale of the CBD Products, Defendants issued written

  warranties. Defendants, as the designers, manufacturers, marketers, distributors, and/or sellers of



                                                   13
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 14 of 23



  the CBD Products, expressly warranted that the Products were fit for their intended purpose by

  making promises and affirmations of fact on their Products’ labeling and packaging, including

  the CBD Claims.

          30.    The affirmations of fact and promises made by Defendants to Plaintiff and the

  Class regarding the CBD Products became part of the basis of the bargain between Defendants

  and Plaintiff and the Class and Subclass, thereby creating an express warranty that the CBD

  Products would conform to those affirmations of fact, representations, promises, and descriptions

  in that each Product would contain the amount of CBD specified in the CBD Claims.

          31.    The CBD Products do not, in fact, contain the amount of CBD promised in the

  CBD Claims. Instead, the CBD Products contain only a fraction of the CBD advertised on

  Defendants’ website and on the Products’ labeling and packaging.

          32.    Plaintiff Gaddis and members of the Class suffered economic injury as a direct

  and proximate result Defendants’ breach because: (a) they would not have purchased the CBD

  Products on the same terms if they knew that the Products had been falsely labeled as alleged

  herein; (b) they paid a price premium for the CBD Products based on Defendants’ express

  warranties; and (c) the CBD Products did not have the characteristics, uses, or benefits as

  promised by Defendants in the CBD Claims. As a result, Plaintiff and members of the Class and

  the Subclass have been damaged either in the full amount of the purchase price of the CBD

  Products or in the difference in value between the Products as warranted and the Products as

  sold.

          33.    On July 22, 2019, prior to filing this action, Defendants were served with a pre-

  suit notice letter that complied in all respects with U.C.C. §§ 2-313, 2-607. Plaintiff’s counsel

  sent Defendants a letter advising them that they breached an express warranty and demanded that




                                                  14
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 15 of 23



  they cease and desist from such breaches and make full restitution by refunding the monies

  received therefrom. A true and correct copy of Plaintiff’s counsel’s letter is attached hereto as

  Exhibit A.

                                          COUNT II
                     (Breach Of The Implied Warranty Of Merchantability)

         34.     Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

         35.     Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and Subclass against Defendants.

         36.     Defendants are and were at all relevant times “merchants” within the meaning of

  the Uniform Commercial Code (“UCC”). Defendants manufactured, distributed, and marketed

  the CBD Products, which are “good[s]” within the meaning of the UCC. Consequently,

  Defendants impliedly warranted that the CBD Products were merchantable, including that they

  could pass without objection in the trade under the contract description, that they were fit for the

  ordinary purposes for which such goods are used, that they were of fair average quality within

  the description, that they were adequately labeled, and that they would conform to the promises

  or affirmations of fact made on the Products’ labeling and packaging, namely the CBD Claims.

  However, each of these implied warranties were false with respect to the goods of the kind sold

  to Plaintiff and Class members in that they failed to contain the amount of CBD promised by the

  CBD Claims.

         37.     In reliance upon Defendants’ skill and judgment and the implied warranties

  above, Plaintiff and Class members purchased the CBD Products.

         38.     The CBD Products were not altered by Plaintiff or Class members in a manner

  that would reduce the quantity of CBD the products contain.



                                                   15
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 16 of 23



         39.     The CBD Products were underfilled when they left the exclusive control of

  Defendants.

         40.     Defendants knew the CBD Products would be purchased and used by Plaintiff and

  members of the Class without additional testing by Plaintiff and Class members. The CBD

  Products were not of fair average quality within their description, were not adequately labeled,

  and did not conform to the promises or affirmations of fact made on the Products’ labels, namely

  the CBD Claims.

         41.     More specifically, Defendants breached their implied warranty of merchantability

  to Plaintiff and the Class because the CBD Products would not pass without objection in the

  trade in that they do not conform to CBD Claims made on the Products’ labels. Instead, the

  CBD Products contain substantially less CBD than they were labeled to contain, and Plaintiff

  and Class members did not receive the goods as warranted.

         42.     Plaintiff Gaddis and members of the Class suffered economic injury as a direct

  and proximate result Defendants’ breach of the implied warranty because: (a) they would not

  have purchased the CBD Products on the same terms if they knew that the Products had been

  falsely labeled as alleged herein; (b) they paid a price premium for the CBD Products based on

  Defendants’ warranties; and (c) the CBD Products did not have the characteristics, uses, or

  benefits as promised by Defendants in the CBD Claims. As a result, Plaintiff and members of

  the Class and the Subclass have been damaged either in the full amount of the purchase price of

  the CBD Products or in the difference in value between the Products as warranted and the

  Products as sold.




                                                  16
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 17 of 23



                                            COUNT III
                                        (Unjust Enrichment)

         43.     Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

         44.     Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and Subclass against Defendants.

         45.     Plaintiff and Class members conferred a benefit in the form of monies paid on

  Defendants by purchasing underfilled CBD Products.

         46.     Defendants voluntarily accepted and retained this benefit.

         47.     Defendants have been unjustly enriched in retaining the revenues derived from

  Plaintiff and Class members’ purchases of the CBD Products. Retention of those moneys under

  these circumstances is unjust and inequitable in light of the misrepresentations of fact made by

  Defendants in labeling, packaging, marketing, and/or advertising the CBD Products, including

  the CBD Claims. These misrepresentations injured Plaintiff and Class members because they

  would not have purchased the CBD Products if the true facts were known.

         48.     Because this benefit was obtained unlawfully, namely by selling and accepting

  compensation for underfilled CBD Products, it would be unjust and inequitable for the

  Defendants to retain it without paying the value thereof. Accordingly, Defendants must pay

  restitution to Plaintiff and Class members for its unjust enrichment, as ordered by the Court.

                                             COUNT IV
                                              (Fraud)

         49.     Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.




                                                  17
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 18 of 23



         50.     Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and Subclass against Defendants.

         51.     As discussed above, Defendants provided Plaintiff and Class members with false

  or misleading material information about the CBD Products manufactured, distributed, and sold

  by Defendants. For example, Defendants made promises and affirmations of fact in labeling,

  packaging, marketing, and/or advertising the CBD Products, including the CBD Claims.

         52.     As indicated above, however, these representations are false as the CBD Products

  are underfilled and contain up to 100% less CBD than Defendants claim.

         53.     The misrepresentations and omissions of material fact made by Defendants, upon

  which Plaintiff and Class members reasonably and justifiably relied, were intended to induce and

  actually induced Plaintiff and Class members to purchase the CBD Products.

         54.     By virtue of labeling their products with the CBD Claims, Defendants knew or

  should have known the CBD Claims were false, but continued to manufacture and sell

  underfilled CBD Products in the retail and wholesale markets.

         55.     During the relevant time period, Plaintiff and Class members were unaware that

  the CBD Products were underfilled.

         56.     The fraudulent actions of Defendants caused damage to Plaintiff and Class

  members, who are entitled to damages and other legal and equitable relief as a result.

         57.     As a result of Defendants’ willful and malicious conduct, punitive damages are

  warranted.

                                         COUNT V
                     (Violation Of New York’s General Business Law § 349)

         58.     Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.



                                                  18
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 19 of 23



         59.     Plaintiff brings this claim individually and on behalf of the members of the

  proposed New York Subclass against Defendants.

         60.     By the acts and conduct alleged herein, Defendants committed unfair or deceptive

  acts and practices because the CBD Products do not contain the amount of CBD promised by the

  CBD Claims.

         61.     The foregoing deceptive acts and practices were directed at consumers.

         62.     The foregoing deceptive acts and practices are misleading in a material way

  because they fundamentally misrepresent the characteristics of the Products to induce consumers

  to purchase the same.

         63.     Plaintiff Gaddis and New York Subclass members suffered economic injury as a

  direct and proximate result Defendants’ violation because: (a) they would not have purchased the

  Products on the same terms if they knew that the Products had been falsely labeled as alleged

  herein; (b) they paid a price premium compared to products without the misrepresentations

  alleged herein; and (c) the Products did not have the characteristics, uses, or benefits promised.

         64.     On behalf of himself and other members of the New York Subclass, Plaintiff

  Gaddis seeks to enjoin the unlawful acts and practices described herein, to recover actual

  damages, statutory damages in the amount of $50, and reasonable attorneys’ fees.

                                         COUNT VI
                     (Violation Of New York’s General Business Law § 350)

         65.     Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

         66.     Plaintiff brings this claim individually and on behalf of the members of the

  proposed New York Subclass against Defendants.




                                                  19
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 20 of 23



          67.    Based on the foregoing, Defendants have engaged in consumer-oriented conduct

  that is deceptive or misleading in a material way which constitutes false advertising in violation

  of Section 350 of the New York GBL.

          68.    The foregoing advertising was directed at consumers and was likely to mislead a

  reasonable consumer acting reasonably under the circumstances.

          69.    This misrepresentation has resulted in consumer injury or harm to the public

  interest.

          70.    Plaintiff Gaddis and New York Subclass members suffered economic injury as a

  direct and proximate result Defendants’ violation because: (a) they would not have purchased the

  Products on the same terms if they knew that the Products’ CBD Claims were false; (b) they paid

  a price premium compared to products without the misrepresentations alleged herein; and (c) the

  Products did not have the characteristics, uses, or benefits promised.

          71.    On behalf of himself and other members of the New York Subclass, Plaintiff

  Gaddis seeks to enjoin the unlawful acts and practices described herein, to recover actual

  damages, statutory damages in the amount of $500, and reasonable attorneys’ fees.

                                          COUNT VII
                  (Violation Of The Florida Deceptive And Unfair Practices Act,
                                  Fla. Stat. §§ 501.201, et seq.)

          72.    Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

          73.    Plaintiff brings this claim individually and on behalf of the members of the Class

  against Defendants.

          74.    Class members are “consumers” within the meaning of the Florida Unfair and

  Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.203(7).




                                                  20
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 21 of 23



          75.     Defendants are engaged in “trade or commerce” within the meaning of Fla. Stat. §

  501.203(8).

          76.     The FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

  practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce....”

  Fla. Stat. § 501.204(1). Defendants participated in unfair and deceptive trade practices that

  violated the FDUTPA as described herein.

          77.     In the course of business, Defendants actively concealed information reasonable

  consumers need to know before purchasing Defendants’ products.

          78.     Defendants knew or should have known that the CBD Products did not contain

  anywhere near the quantity they were labeled and advertised as containing. The Class was

  deceived by Defendants’ misrepresentation into believing that the CBD Products contained

  substantially more CBD than they are labeled to contain.

          79.     Defendants made material misrepresentations about the quantity of CBD in the

  CBD Products that were false and misleading.

          80.     Defendants knew or should have known their conduct violated the FDUPTA.

          81.     Defendants’ unfair or deceptive acts or practices were likely to deceive reasonable

  consumers, including the Class, about the true nature of the CBD Products they manufacture,

  advertise, sell, and distribute.

          82.     The Class suffered ascertainable loss caused by Defendants’ material

  misrepresentations. But for Defendants’ deceptive and unfair conduct, Plaintiff and the Class

  would not have purchased the CBD Products.

          83.     As a direct and proximate result of Defendants’ FDUPTA violations, Plaintiff and

  the Class suffered injury in fact and actual damages.




                                                  21
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 22 of 23



         84.     Plaintiff and the Class also seek an order enjoining Defendants’ unfair, unlawful,

  and/or deceptive practices, declaratory relief, attorneys’ fees, and any other just and proper relief

  available under the FDUPTA.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

  judgment against Defendants, as follows:

         a.      For an order certifying the Class and the New York Subclass under Rule 23 of the
                 Federal Rules of Civil Procedure and naming Plaintiff as representative of the
                 Classes and Plaintiff’s attorneys as Class Counsel to represent the Class members;

         b.      For an order declaring the Defendants’ conduct violates the statutes referenced
                 herein;

         c.      For an order finding in favor of Plaintiff and the Class and Subclass on all counts
                 asserted herein;

         d.      For statutory, compensatory, and punitive damages in amounts to be determined
                 by the Court and/or jury;

         e.      For prejudgment interest on all amounts awarded;

         f.      For an order of restitution and all other forms of equitable monetary relief;

         g.      For injunctive relief as pleaded or as the Court may deem proper;

         h.      For an order awarding Plaintiff and the Class and Subclass their reasonable
                 attorneys’ fees and expenses and costs of suit;

         i.      Damages, restitution, and/or disgorgement in an amount to be determined at trial;
                 and

         j.      For such other and further relief as the Court may deem proper.

                                           JURY DEMAND

         Plaintiff demands a trial by jury on all causes of action and issues so triable.




                                                   22
Case 0:19-cv-62067-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 23 of 23




  Dated: August 16, 2019             Respectfully submitted,

                                     BURSOR & FISHER, P.A.

                                     By:    /s/ Scott A. Bursor     r

                                     Scott A. Bursor (State Bar No. 68362)
                                     2665 S. Bayshore Dr., Suite 220
                                     Miami, FL 33133-5402
                                     Telephone: (305) 330-5512
                                     E-Mail: scott@bursor.com

                                     BURSOR & FISHER, P.A.
                                     Neal J. Deckant (pro hac vice forthcoming)
                                     Frederick J. Klorczyk III (pro hac vice forthcoming)
                                     1990 North California Blvd., Suite 940
                                     Walnut Creek, CA 94596
                                     Telephone: (925) 300-4455
                                     Facsimile: (925) 407-2700
                                     E-Mail: ndeckant@bursor.com
                                              fklorczyk@bursor.com

                                     Attorneys for Plaintiff




                                       23
